COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:      01-17-00918-CV

Trial court case number:    CV-0077741

Trial court:                County Court at Law No. 2 of Galveston County

       Appellants, Zsolt Petko and Zsuzsanna Adam, have filed a “Motion to Recuse and
Transfer to a Different Appellate Court,” complaining that this Court has refused to
“reopen [their] case that was handled by a justice who reportedly was ‘experiencing
neurocognitive issues’” during a period in which their appeal was considered by this Court.
Accordingly, appellants request that we transfer their case to a different court of appeals
for consideration.
       After our plenary power expires, this Court has no jurisdiction to take any action on
a case unless expressly authorized by the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 19.3(a)-(d). As appellants have been notified of on several occasions, this
Court’s plenary power over this appeal expired more than two years ago, on December 20,
2018, which is thirty days after the denial of appellants’ motion for en banc reconsideration,
and none of the permitted post-plenary power bases set forth in rule 19.3 apply to
appellants’ motion. See TEX. R. APP. P. 19.1(b), 19.3.
       Absent plenary power, appellants’ motion to recuse and transfer to a different
appellate court must be dismissed for lack of jurisdiction. All other pending motions are
dismissed as moot.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra________
                  Acting individually  Acting for the Court

Date: __March 9, 2021___